Citation Nr: 0805104	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-35 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic sinusitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for left ankle sprain with early degenerative joint disease.

3.  Entitlement to an increased rating for status post right 
lateral meniscectomy, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for status post 
fracture of the right fifth metacarpal (dominant).

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for status post right 
radical orchiectomy.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island.  

The increased rating issues and the right orchiectomy issue 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran has not received a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD due to a boiler room 
fire in April 1986 while he was aboard a ship.  The veteran 
submitted a letter of commendation from the commanding 
officer regarding the veteran's outstanding performance 
during a fire aboard his ship in April 1986.

The veteran's service medical records, including the March 
1993 discharge examination report, do not reveal any 
psychiatric complaints or findings.  

The post service medical records do not reveal that the 
veteran has ever received a diagnosis of PTSD.  VA outpatient 
records dated from January 2001 to September 2003 reveal that 
the veteran received diagnoses of major depressive episode, 
adjustment disorder, depression, and cyclothymia.  These 
records reveal that the veteran complained of PTSD, but none 
of these examiners found the veteran to have PTSD.  In 
February 2001, a VA physician specifically stated that the 
veteran did not meet the criteria for PTSD.

While the veteran maintains that he has PTSD due to his 
military service, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Since there has been no diagnosis of PTSD, the veteran has 
not met the first criteria of 38 C.F.R. § 3.304(f) for 
service connection for PTSD.  

Not only has the veteran not received a diagnosis of PTSD, 
but in February 2001 a VA physician made a statement to the 
effect that the veteran does not have PTSD.  Service 
connection can not be granted unless the veteran has a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and that service connection for PTSD is 
not warranted.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In October 2001 and August 2003, prior to the rating decision 
on appeal, the RO wrote to the veteran and specifically 
informed him of the type of evidence needed to support his 
claim for service connection for PTSD, who was responsible 
for obtaining relevant evidence, where to send the evidence, 
and what he should do if he had questions or needed 
assistance.  The RO also requested that the veteran identify 
any relevant records and/or additional supporting information 
or evidence, and submit authorizations to the RO so that the 
RO could obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

While the veteran was not provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates with respect to his claim prior to the 
September 2003 rating decision, the Board finds that there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The veteran was given the specific notice required 
by Dingess, supra, shortly after that decision was issued in 
March 2006.  As explained above, the Board has denied the 
veteran's claim for service connection.  Consequently, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in the timing of this portion of the notice.

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records, private 
medical records, and VA medical records.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  While the veteran's 
representative asserted in January 2008 that the veteran 
should be provided VA psychiatric examination, the Board 
notes that 38 C.F.R. § 3.159(c)(4) states that a VA 
examination will be provided when such is necessary to decide 
the claim.  As shown above, there is no competent medical 
evidence of a current diagnosis of PTSD - and, in fact, a 
specific determination that the veteran did not meet the 
diagnostic criteria for such a diagnosis, although he did 
have symptoms suggestive of PTSD -- and thus a VA examination 
is not necessary to decide the claim.  Id.  Additionally, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
pertinent records related to the veteran's claim.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for PTSD is denied.


REMAND

The record reveals that the veteran underwent a right 
orchiectomy in June 1998.  However, the post service medical 
records related to the veteran's right testicle, including 
surgical report, have not been requested or obtained.  An 
attempt should be made to obtain these records.  Since the 
record reveals a post service right testicular disability, 
and since there are service medical records showing right 
testicle symptoms during service, a VA examination with 
opinion should be obtained.

With respect to the veteran's increased rating claims the 
Board notes that the veteran's service representative 
requested in July 2006, and again in January 2008, that the 
veteran's increased rating claims be remanded for new VA 
medical examinations.  In the July 2006 statement, the 
veteran's service representative asserted that the veteran's 
service-connected disabilities are now worse than they were 
when originally rated.  Since it has been over five years 
since the veteran's last VA examination for rating purposes, 
and since the veteran's representative has indicated an 
increase in severity of the veteran's disabilities, VA 
examinations to determine the current nature and extent of 
the veteran's service-connected disabilities is indicated.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

On the veteran's notice of disagreement received in September 
2004, the veteran requested that private medical records be 
obtained from Metacom Medical Center, Swansea Walk-in Clinic, 
and Truesdale Medical Center, with regards to his sinusitis 
and left ankle sprain disabilities.  The record indicates 
that the veteran was sent medical release authorization forms 
in March 2006 and does not indicate that the veteran ever 
signed and returned them.  Since the veteran's increased 
rating claims are being remanded, the veteran should be given 
another opportunity to submit the appropriate medical 
authorization forms. 

The Board notes that the veteran has not been provided the 
notice required under 38 U.S.C.A. §  5103(a) (West 2002).  
See Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).

Accordingly, the case is REMANDED for the following action:

1.  With regard to the veteran's increased 
rating claims, send the veteran a letter 
providing the notice required under 
38 U.S.C.A. §  5103(a) (West 2002) as 
required by Vazquez-Flores v. Peake.  

2.  Contact the veteran and request that 
he identify the medical providers who 
provided post service treatment for his 
right testicular disability, including 
surgical removal of the right testicle.  
After obtaining any necessary 
authorizations from the veteran, request 
copies of these records.

3.  After obtaining any necessary 
authorizations, obtain copies of the 
veteran's treatment records from Metacom 
Medical Center, Swansea Walk-in Clinic, 
and Truesdale Medical Center.

4.  Obtain copies of all of the veteran's 
VA medical records dated from September 
2003 to present.

5.  Arrange the veteran to have a VA 
urology examination.  Provide the examiner 
with the veteran's claims files for review 
prior to the examination.  The examiner is 
requested to state whether or not the 
right testicle symptoms the veteran 
experienced during service are related to 
a preexisting right testicle disability, 
or whether they reflect a new right 
testicle disability.  If the right 
testicle symptoms shown during service are 
related to the veteran's preservice right 
testicle disability, the examiner should 
be requested to provide an opinion as to 
whether the preexisting right testicle 
disability underwent an increase in 
severity during service.  If so, the 
examiner should offer an opinion as to 
whether there was (1) a temporary 
worsening of symptoms of the pre-service 
disability or (2) a chronic increase in 
severity beyond natural progress.  The 
examiner is also requested to state 
whether it is as least as likely as not 
the veteran's right orchiectomy is related 
to the veteran's military service.  

6.  Arrange the veteran to have the 
appropriate VA examinations to determine 
the nature and extent of the 


veteran's sinusitis, left ankle, right 
knee, and right hand disabilities.  The 
examiners should be provided the veteran's 
claims files for a review of the medical 
history.

7.  If any benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status and 
be afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


